Per Curiam.

In all six of the counts in this case, respondent neglected legal matters entrusted to her. In four of the counts, respondent obtained retainers which she did not earn or return. With respect to two counts, respondent lied to her clients.
In Disciplinary Counsel v. Palmer (1994), 71 Ohio St.3d 174, 642 N.E.2d 1087, when an attorney lied to clients and neglected their interests, we ordered an indefinite suspension. We also found an indefinite suspension appropriate in Disciplinary Counsel v. Chavers (1990), 55 Ohio St.3d 18, 562 N.E.2d 1386, where an attorney accepted numerous retainers, failed to perform the work requested, failed to return the unearned fees, and failed to cooperate in the disciplinary investigation. In both Palmer and Chavers the respondents failed to answer the complaints against them and our sanction was based on relators’ motions for default judgment.
Here respondent has failed to answer and relator has moved for a default judgment. Here also, given the facts as alleged and undisputed, we find the appropriate sanction to be indefinite suspension from the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer and Lundberg Stratton, JJ., dissent.
Cook, J., dissents.